Relator has appealed from an order of the County Judge of Washington County dismissing a writ of habeas, corpus. Relator was convicted on his plea of guilty of the crime of robbery, third degree, as a second offender, in the Court of General Sessions of the County of New York. He was sentenced to be confined in prison for fifteen years. Through some clerical error the judgment showed that five years of the fifteen were imposed because he was armed with a weapon at the time. Relator applied to the court who pronounced the judgment for correction of the sentence. The Judge of that court stated that it was a mistake in the clerk’s record and that the original sentence of fifteen years was correct. The Trial Judge directed the entry of a corrected judgment. Relator contends that the court had no authority to do so. Order affirmed, without costs, on the authority of People ex rel. Trainor v. Baker (89 N. Y. 460). All concur.